Cooper, C. J.,
delivered the opinion of the Court.
Wo think the contract between the parties was not such as to make the appellee the agent of appellant, nor to entitle him to recover for services rendered in selling machinery.
The right of the appellee is to recover for breach of the several contracts made by him in the names of the purchasers with the appellee, and which were broken by him to the injury of appellee. By virtue of the contracts of purchase, appellee would have received from the parties to whom the articles were to be delivered certain sums of money, and his right to demand such sums from them has been destroyed by the act of appellant in refusing to execute the contracts. For such injury the appellee may recover damages ; but he cannot recover on the common counts, because his right springs from these special contracts.

The judgment is reversed and cause remanded.